UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                                                             20-CV-0417 (CM)
                             Plaintiff,
                                                             ORDER OF DISMISSAL
                    -against-                                UNDER 28 U.S.C. § 1651
                                                             AND TO SHOW CAUSE
NYPD; MONTEFIORE; CITY OF NEW                                UNDER 28 U.S.C. § 1651
YORK (HRA); UNITED STATES SD COURT;                          WHY FILING
NYC MTA,                                                     RESTRICTIONS SHOULD
                                                             NOT BE IMPOSED
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Because of Plaintiff’s history of vexatious and frivolous litigation in this Court, on

November 7, 2019, the Court barred Plaintiff from filing any new action in forma pauperis (IFP)

without first obtaining from the Court leave to file. See Frost v. City of New York (HRA), ECF 1:19-

CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). The Court also warned Plaintiff that the continued submission

of frivolous documents may result in the imposition of additional sanctions, including monetary

penalties. Id.

        Plaintiff files this new pro se case, seeks IFP status, and has not sought leave from the Court.

The Court therefore dismisses this action without prejudice for Plaintiff’s failure to comply with the

November 7, 2019 order.

A.      Post-Bar Order Litigation History

        Undeterred by the Court’s November 7, 2019 order, Plaintiff has continued to file frivolous

actions in this Court, without first obtaining permission from the Court to do so. From November 8,

2019, through January 21, 2020, Plaintiff has filed, including this action, 43 new actions, all of

which have been dismissed without prejudice for Plaintiff’s failure to comply with the November 7,

2019 order. See, e.g., Frost v. NYPD, ECF 1:20-CV-0522, 4 (S.D.N.Y. Jan. 22, 2020); Frost v. City

of New York (HRA), ECF 1:20-CV-305, 4 (S.D.N.Y. Jan. 14, 2020) (dismissing action without
prejudice for Plaintiff’s failure to comply with the November 7, 2019 order); Frost v. US SD Court,

ECF 1:20-CV-0250, 3 (S.D.N.Y. Jan, 13, 2020) (same); Frost v. Whole Foods Market, ECF 1:20-

CV-0234, 4 (S.D.N.Y. Jan. 14. 2020) (same); Frost v. City of New York (HRA), ECF 1:20-CV-0133,

4 (S.D.N.Y. Jan. 9, 2020); Frost v. City of New York (HRA), ECF 1:20-CV-0084, 4 (S.D.N.Y. Jan. 6,

2020) (same).

B.     Filing Restrictions

       It is well settled that “courts may resort to restrictive measures that except from normally

available procedures litigants who have abused their litigation opportunities.” In re Martin-Trigona,

9 F.3d 226, 228 (2d Cir. 1993). A court’s power to restrict the litigation of abusive and vexatious

litigants is an “‘ancient one’” that is now codified at 28 U.S.C. § 1651(a), the All Writs Act. Polur v.

Raffe, 912 F.2d 52, 57 (2d Cir. 1990) (quoting In re Hartford Textile Corp., 681 F.2d 895, 897 (2d

Cir. 1982)). The Second Circuit has noted that “[s]ome courts have responded to vexatious litigants

by completely foreclosing the filing of designated categories of cases” and that others “have

adopted the less drastic remedy of subjecting a vexatious litigant to a ‘leave of court’ requirement

with respect to future filings.” In re Martin-Trigona, 9 F.3d at 228. In addition, the Court has the

power to impose further sanctions such as costs, attorney fees, and double costs for the filing of

frivolous actions, as well as an outright ban on certain proceedings, whether pro se or counseled.

See Fed. R. Civ. P. 11. But “[t]he unequivocal rule in this circuit is that [a] district court may not

impose a filing injunction on a litigant sua sponte without providing the litigant with notice and an

opportunity to be heard.” Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998); see also Schlaifer

Nance & Co. v. Estate of Warhol, 194 F.3d 323, 334 (2d Cir. 1999) (“Due process requires that

courts provide notice and opportunity to be heard before imposing any kind of sanctions” (citation

and internal quotation marks omitted)).



                                                    2
        Because of Plaintiff’s well-documented, repeated, abusive, bad-faith, and vexatious

litigation in this Court and the Court’s need to deter further abuse, the Court directs Plaintiff to show

cause in writing, within fifteen days of the date of this order, why the Court should not enter an

order requiring Plaintiff to seek permission to file any new action she seeks to file in this Court.

        To seek permission, Plaintiff must:

        a) Submit a motion titled “Motion for Leave to File” that explains why she should be
           permitted to file the new action or proceeding and why this Court is a proper venue for
           the action or proceeding;

        b) Attach a copy of the order that imposes the filing restrictions;

        c) Include either (i) the full filing fees or (ii) a request to proceed without prepayment of
           fees; and

        d) Include a statement, made under penalty of perjury, stating that the claims are not
           frivolous or in bad faith, that the lawsuit is not brought for any improper purpose, such
           as to harass or cause unnecessary delay, and that the filing complies with this Court’s
           orders, the Federal Rules of Civil Procedure, and this Court’s Local Rules.

        Within fifteen days of the date of this order, Plaintiff must submit to this Court a written

declaration setting forth good cause why the Court should not impose these filing restrictions upon

her. If Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration

does not set forth good cause why these filing restrictions should not be imposed, all of the above

filing restrictions will be imposed. The Court will further direct the Clerk of Court not to open as

new civil actions Plaintiff’s submissions that do not comply with the above filing restrictions. Any

filings that Plaintiff submits that do not comply with the above filing restrictions will be

discarded.

                                             CONCLUSION

        The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service on

the docket. 1


        1
            Plaintiff has consented to receive electronic service. (ECF No. 3.)
                                                      3
         The Clerk of Court is further instructed to hold this matter open on the docket until a civil

judgment is entered.

         Plaintiff is granted fifteen days to show cause why the Court should not impose the above

filing restrictions. A declaration form is attached to this order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 27, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                    4
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
